Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 12/22/2021 has been entered.  Claims 1-4, 7, 10-12, and 15-21 remain pending.  Claims 5-6, 8-9, and 13-14 have been cancelled. 


Response to Arguments
Applicant's arguments filed 12/22/2021 have been fully considered but they are not persuasive. 
(a) Regarding the Drawings and Rejection of claim 15 under 35 USC 112(a): 
(i) The Applicant argues that the figures show “the angle transitioning at a mid-point between the leading edge and the trailing edge such that the angle of transition at the mid-point of the vane lies in a plane that is perpendicular to the inner main face of the back shroud”, and therefore also supports the same subject matter of claim 15, since Figures 3-5 are taken along “lines 1, 2 and 3 in Figure 2” (Par 0025), i.e. Figure 4 is taken along line “2” as shown in Figure 2, and that “line ‘2’ of Figure 2 is at a mid-point of the length of the vane is indisputable“ and argues Paragraph [0037] “provides textual support”. 
(ii) The Examiner respectfully disagrees. There is no teaching or suggestion that line “2” of Figure 2 is located at a midpoint as argued by Applicant. Further, Figure 2 is a “schematic view” and, not being drawn to scale, cannot be relied upon to teach that line “2” in Figure 2 is at the midpoint. Even if Figure 2 were drawn to scale, the distance from leading end (60) to line “2” appears to be considerably longer than the distance from line “2” to trailing end (61) and, there is no written disclosure that line “2” is located at a midpoint of the vane (including in Paragraph [0037]), and line “2” doesn’t appear to be located where either surface 45 nor 46 are perpendicular to the back face, as shown in the annotated Figure 2 below. 

    PNG
    media_image1.png
    559
    722
    media_image1.png
    Greyscale

(iii) For the above aforementioned reasons, there does not seem to be any support that line “2” of Figure 2 is located a midpoint of the vane and the objection to the drawings and rejection of claim 15 is hereby maintained. 
(b) Regarding the rejection of claims 1, 15, and 16 under 35 USC 112(b). 
(i) The applicant argues that “the angle” is defined in context regarding “the plane of the inner side face of the back shroud located immediately adjacent to the first side face” and is therefore not indefinite.
(ii) The Examiner respectfully disagrees. The claim merely defines two distinct planes made with respect to the “plane of the inner main face of the back shroud located immediately adjacent to the first side face” but does not define “the angle”. It would appear the Applicant intends for “the angle” to be an angle formed between a plane of the first side face and a plane of the inner main face of the back shroud located immediately adjacent to the first side at a specific location along the first side face however the claim makes no definition. 
(iii) For the above aforementioned reasons, “the angle” lacks sufficient antecedent basis in the claim and the rejection is hereby maintained. For the same reasons as described above, the rejection of claim 12 is also hereby maintained. 
	(c) Regarding rejections made under 35 USC 103: 
(i) The Applicant argues that Nurzynski is nonanalogous art since it is used to “move and cool the air in a room” therefore one of ordinary skill in the art would not look to Nurzynski for teachings related to slurry impellers. 
(ii) The Examiner respectfully disagrees. Both the impeller of Nurzynski and slurry impellers are in the field of centrifugal pump impellers and whose fluid flows are both governed by the same physics of fluid motion. Further, there is no teaching nor suggestion that a slurry impeller, e.g. that disclosed by Zolotar, would not benefit from a reduction of vane-to-vane loading along the length of each vane as taught by Nurzynski. 
(iii) For the above aforementioned reasons, the rejections are hereby maintained. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the angle transitioning at a mid-point between the leading edge and the trailing edge such that the angle of transition at the mid-point of the vane lies in a plane that is perpendicular to the inner main face of the back shroud must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 15 recites “the angle transitioning at a mid-point between the leading edge and the trailing edge such that the angle of transition at the mid-point of the vane lies in a plane that is perpendicular to the inner main face of the back shroud”.  This limitation does not appear to be supported by the originally filed disclosure. The Applicant cited the subject matter of this claim being supported in Paragraph [0037] and Figures 4 & 10.  
While Paragraph [0037] describes the varying nature of the claimed angle (y) and further that the angle is shown as 90˚ in Figure 4, it does not describe neither the angle being 90˚, nor the subject matter of Figure 4, as being at a mid-point as claimed. Figure 10 shows the change in the angle of inclination (angle y) along the length of the vane being greater than the change in the angle of inclination along the length of the vane as shown in Figure 2 (Par 0040) however Figure 10 does not reasonably disclose nor suggest the claim limitation above. 
Figure 10 does not identify the back shroud (i.e. the unlabeled semi-circle of Figure 10 may be either of the front or back shrouds or merely a schematic representation of the impellers outer circumference), does not identify any mid-point of the vane, the location of the intersection of a profile line of the pressure face at the tip and a profile line of the pressure face at the root (i.e. where the pressure face would be perpendicular in the figure) does not appear to be located at a mid-point of the vane (regardless whether the midpoint is evaluated at the tip or root), and Figure 10 is merely a schematic representation (Par 0029) which has not been disclosed as being to scale therefore any arguments based on measurement of the drawing features are of little value, see MPEP 2125(II).  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-4, 7, 10-12, and 15-21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 15, & 16 recite the limitation "the angle of the first side face".  There is insufficient antecedent basis for this limitation in the claims since the claims defines “a plane which is at an acute angle” and “a plane which is at an obtuse angle” and it is unclear whether “the angle” refers to one or both of the acute and obtuse angles.  
Based upon context from the Specification and Figures of the present application, the Examiner notes that this indefiniteness may be overcome by first defining “the angle” as the angle formed between a plane of the first side face and a plane of the inner main face of the back shroud located immediately adjacent to the first side face at a specific radial location along the first side face; then defining that the angle progressively changes from acute at the leading edge to obtuse at the trailing edge. The above description is only an example with the wording of any potential further amendments to be decided upon by the Applicant. 
Claims 2-3 recite the limitations “a plane having acute angle” and “a plane having an obtuse angle”, respectively. These limitations lack antecedent basis in the claims since parent claim 1 has already defined both “a plane which is at an acute angle” and “a plane which is at an obtuse angle” and it is unclear whether the plane which having acute angle and the plane having an obtuse angle as claimed in claims 2-3 are the same as the planes at respective acute and obtuse angles as defined in parent claim 1. 
Claim 12 further recites the limitation “the angle of the line”. There is insufficient antecedent basis for this limitation in the claim since the claim defines “a perpendicular angle”, “an acute angle”, and “an obtuse angle”. Similar to “the angle of the first side face” as described in the rejection of claims 1 & 16 above, the indefiniteness of claim 12 may similarly be overcome by amendment similar to the Examiner’s note above. 
Claim 15 further recites “the angle”. There is insufficient antecedent basis for this limitation in the claim. 
Claim 18 recite the limitation “a plane having an obtuse angle”. This limitation lacks antecedent basis in the claim since parent claim 16 has already defined “a plane which is at an obtuse angle” and it is unclear whether the plane having an obtuse angle as claimed in claim 18 is the same as the plane which is at an obtuse angle defined in parent claim 16.
Claims 2-4, 7, 10-11, 15, and 17-21 depend from one of claims 1, 12, & 16 and inherit all deficiencies of the parent claim. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 7, 10-12, and 15-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4854820 to Zolotar in view of US 20130302156 to Nurzynski.
	(a) Regarding claim 1: 
		(i) Zolotar discloses a slurry pump impeller (see abstract, impeller 6) which includes: 
a front shroud (driven disk 13, Fig 2) and a back shroud (carrying disk 11, Fig 2) each having an inner main face (surfaces of driven and carrying disk facing vanes 12, Fig 2) with an outer peripheral edge (radially outer surface of driven and carrying disk, Fig 2) and a central axis (axis of rotation of drive shaft 10, Fig 1), 
both the inner main face of the front shroud and the inner main face of the back shroud radially extending at right angles to the central axis (reasonably disclosed in Fig 2), 
the impeller in use being rotatable about the central axis in a direction of rotation (rotation of drive shaft 10 in direction ω, Figs 3-6),
a plurality of pumping vanes (vanes 12) extending from the inner main face of the back shroud to the inner main face of the front shroud for connection thereto (Fig 2), 
the pumping vanes being evenly disposed in spaced apart relation to each other about an area between the front shroud and the back shroud (reasonably disclosed in Figs 3-6), and 
each pumping vane including: 
opposed first and second side faces wherein the first side face is a pumping or pressure side face (respective pressure and suction side faces of vanes 12),
a leading edge (suction vane edge 12a) positioned in the region of the central axis (Figs 2-6),
a trailing edge (discharge vane edge 12b) in a region of the outer peripheral edge of the front shroud and the peripheral edge of the back shroud (Figs 2-6), and 
with a passageway (flow through passage 5) between adjacent pumping vanes (Figs 1-2). 
(ii) Zolotar does not disclose wherein: 
the first side face, at the leading edge, of each pumping vane, is in a plane which is at an acute angle with respect to a plane of the inner main face of the back shroud located immediately adjacent to the first side face at the leading edge, and 
wherein the first side face, at the trailing edge, is in a plane which is at an obtuse angle with respect to the plane of the inner main face of the back shroud located immediately adjacent to the first side face at the trailing edge, nor
wherein the angle of the first side face relative to the plane of the inner main face of the back shroud located immediately adjacent the first side face progressively changes when moving from the leading edge to the trailing edge of the pumping vane.
(iii) Nurzynski is also in the field of impellers (impeller 60) and teaches an impeller comprising:
a back shroud (hub 84) having an inner main face from which extends a plurality of pumping vanes (blades 86), 
each of the pumping vanes having opposing first and second side faces (pressure and suction side faces of blades 86, respectively) connecting leading and trailing edges (leading edge 94 and trailing edge 96, respectively), 
the first side face, at the leading edge, of each pumping vane, is in a plane which is at an acute angle with respect to a plane of the inner main face of the back shroud located immediately adjacent to the first side face at the leading edge (lean angle at leading edge of 15 to 30 degrees from a radial direction corresponds to a rake angle as defined in the claims of 75 to 60 degrees; Par 0059), and 
wherein the first side face, at the trailing edge, is in a plane which is at an obtuse angle with respect to the plane of the inner main face of the back shroud located immediately adjacent to the first side face at the trailing edge (lean angle at trailing edge of -20 to -30 degrees from a radial direction corresponds to a rake angle as defined in the claims of 110 to 120 degrees; Par 0059), and
wherein the angle of the first side face relative to the plane of the inner main face of the back shroud located immediately adjacent the first side face progressively changes when moving from the leading edge to the trailing edge of the pumping vane (Par 0059).
(iv) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the angle of the first side as disclosed by Zolotar with the above aforementioned angle of the first side as taught by Nurzynski for the purpose of reducing vane-to-vane loading along the length of each vane (Par 0059). 
	(b) Regarding claim 2: 
(i) The proposed combination teaches a slurry pump impeller according to claim 1.  
(ii) The proposed combination further teaches wherein the first side face at the leading edge is in a plane having an acute angle in a range of about 45 degrees to less than about 90 degrees (Nurzynski: lean angle at leading edge of 15 to 30 degrees from a radial direction corresponds to a rake angle as defined in the claims of 75 to 60 degrees; Par 0059).
	(c) Regarding claim 3: 
(i) The proposed combination teaches a slurry pump impeller according to claim 1. 
(ii) The proposed combination further teaches wherein the first side face at the trailing edge is in a plane having an obtuse angle in a range of greater than about 90 degrees to about 135 degrees (Nurzynski: lean angle at trailing edge of -20 to -30 degrees from a radial direction corresponds to a rake angle as defined in the claims of 110 to 120 degrees; Par 0059).
	(d) Regarding claim 4: 
(i) The proposed combination teaches a slurry pump impeller according to claim 1. 
(ii) Zolotar further discloses wherein: 
each pumping vane includes a leading edge section terminating at the leading edge (section near suction vane edge 12a), 
the leading edge section tapering inwardly towards the leading edge (Figs 3-6), and 
a trailing edge section terminating at the trailing edge (section near discharge vane edge 12a), 
the trailing edge section tapering inwardly towards the trailing edge (due to peripheral curvature at trailing edge, Figs 3-6), 
each pumping vane including a main section between the leading edge section and trailing edge section (portion of constant width between leading and trailing edge sections as described above, Figs 3-6) which has a width or thickness which is constant from one side edge thereof to an opposed side edge thereof and along its length from the leading edge section to the trailing edge section (Figs 3-6 wherein the tip of vane 12, i.e. the portion attached to driven disk 13, is shown as a hashed profile and the root of the vane 12 shown as an un-hashed profile and in all figures those profiles overlap).
	(e) Regarding claim 7: 
(i) The proposed combination teaches a slurry pump impeller according to claim 1. 
(ii) Zolotar further discloses wherein the first side face is a leading face with respect to the direction of rotation (see rejection of claim 1 above).
	(f) Regarding claim 10: 
(i) The proposed combination teaches a slurry pump impeller according to claim 1. 
(ii) Zolotar further discloses wherein the pumping vanes are curved in a lengthwise direction between the leading edge and trailing edge (Figs 3-6).
	(g) Regarding claim 11: 
(i) The proposed combination teaches a slurry pump impeller according to claim 10. 
(ii) Zolotar further discloses wherein the pumping vanes are backwardly curved with respect to the direction of rotation of the impeller (Figs 3-6).
	(h) Regarding claim 12: 
(i) Zolotar discloses a slurry pump impeller (see abstract, impeller 6) which includes:
a back shroud (carrying disk 11, Fig 2) having an inner main face (portion of carrying disk 11 facing vanes 12, Fig 2) with an outer peripheral edge (radially outer surface of carrying disk, Fig 2) and a central axis (axis of rotation of drive shaft 10, Fig 1), 
the impeller in use being rotatable about the central axis in a direction of rotation (rotation of drive shaft 10 in direction ω, Figs 3-6),
a front shroud (driven disk 13, Fig 2) having an inner main face (portion of driven disk 13 facing vanes 12, Fig 2) that extends radially at a perpendicular angle to the central axis (reasonably disclosed in Fig 2), 
a plurality of pumping vanes (vanes 12, Figs 2-6) extending from the inner main face of the back shroud to the inner main face of the front shroud (Fig 2), and 
the pumping vanes being disposed evenly in spaced apart relation from each other pumping vane (reasonably disclosed in Figs 3-6), and 
each pumping vane including: 
opposed first and second side faces wherein the first side face is a pumping or pressure side face (respective pressure and suction side faces of vanes 12), 
opposed side edges, one of said side edges being located at the back shroud and the other opposed side edge being joined to the inner main face of the front shroud (portions of vanes 12 meeting carrying disk 11 and driven disk 13, Fig 2),
a leading edge (suction vane edge 12a) in a region of the central axis (Figs 2-6), 
a trailing edge (discharge vane edge 12b) in a region of the outer peripheral edge of the back shroud (Figs 2-6), and 
with a passageway (flow through passage 5) between adjacent pumping vanes (Figs 1-2). 
(ii) Zolotar does not disclose wherein: 
a line extending along the first side face from one side edge to the opposed side edge of each of the pumping vanes at the leading edge is at an acute angle with respect to a plane of the inner main face of the back shroud located immediately adjacent the first side face at the leading edge, and 
a line extending along the first side face from one side edge to the opposed side edge of each of the pumping vanes at the trailing edge is at an obtuse angle with respect to the plane of the inner main face of the back shroud located immediately adjacent the first side face at the trailing edge, and 
wherein the angle of the line extending along the first side face from one side edge to the opposed side edge, relative to the plane of the inner main face of the back shroud located immediately adjacent the first side face, progressively changes when moving from the leading edge to the trailing edge.
(iii) Nurzynski is also in the field of impellers (impeller 60) and teaches an impeller comprising:
a back shroud (hub 84) having an inner main face from which extends a plurality of pumping vanes (blades 86), 
each of the pumping vanes having opposing first and second side faces (pressure and suction side faces of blades 86, respectively) connecting leading and trailing edges (leading edge 94 and trailing edge 96, respectively), wherein
a line extending along the first side face from one side edge to the opposed side edge of each of the pumping vanes at the leading edge is at an acute angle with respect to a plane of the inner main face of the back shroud located immediately adjacent the first side face at the leading edge ((lean angle at leading edge of 15 to 30 degrees from a radial direction corresponds to an angle as defined in the claims of 75 to 60 degrees; Par 0059), and 
a line extending along the first side face from one side edge to the opposed side edge of each of the pumping vanes at the trailing edge is at an obtuse angle with respect to the plane of the inner main face of the back shroud located immediately adjacent the first side face at the trailing edge (lean angle at trailing edge of -20 to    -30 degrees from a radial direction corresponds to a rake angle as defined in the claims of 110 to 120 degrees; Par 0059), and 
wherein the angle of the line extending along the first side face from one side edge to the opposed side edge, relative to the plane of the inner main face of the back shroud located immediately adjacent the first side face, progressively changes when moving from the leading edge to the trailing edge (Par 0059).
(iv) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the angle of the first side as disclosed by Zolotar with the above aforementioned angle of the first side as taught by Nurzynski for the purpose of reducing vane-to-vane loading along the length of each vane (Par 0059). 
	(i) Regarding claim 15: 
(i) The proposed combination teaches a slurry pump impeller according to claim 1. 
(ii) The proposed combination further teaches wherein for each pumping vane the angle of the first side face relative to the plane of the inner main face of the back shroud located immediately adjacent the first side face progressively changes when moving from the leading edge to the trailing edge of the pumping vane (Nurzynski: Par 0059), the angle transitioning at a mid-point between the leading edge and the trailing edge such that the angle at the mid-point of the pumping vane lies in a plane that is perpendicular to the inner main face of the back shroud (Nurzynski: lean angle 0 degrees, which corresponds to a perpendicular angle of the claim, located midway between the leading edge and the trailing edge, Pars 0013 & 0059).
	(j) Regarding claim 16: 
(i) Zolotar discloses a slurry pump impeller (see abstract, impeller 6) which includes: 
a front shroud and a back shroud (driven disk 13 and carrying disk 11, respectively; Fig 2) each having an inner main face (surfaces of driven and carrying disk facing vanes 12, Fig 2) with an outer peripheral edge (radially outer surface of driven and carrying disk, Fig 2) and a central axis (axis of rotation of drive shaft 10, Fig 1), 
both the inner main face of the front shroud and the inner main face of the back shroud radially extending at right angles to the central axis (reasonably disclosed in Fig 2), 
the impeller in use being rotatable about the central axis in a direction of rotation (rotation of drive shaft 10 in direction ω, Figs 3-6),
a plurality of pumping vanes (vanes 12) numbering up to five in number (Figs 3-6), each extending from the inner main face of the back shroud to the inner main face of the front shroud for connection thereto (Fig 2), 
the pumping vanes being evenly disposed in spaced apart relation to each other about the central axis and in an area between the front shroud and the back shroud (reasonably disclosed in Figs 3-6), and 
each pumping vane including: 
opposed first and second side faces wherein the first side face is a pumping or pressure side face (respective pressure and suction side faces of vanes 12), 
a leading edge (suction vane edge 12a) positioned in a region of the central axis (Figs 2-6), 
a trailing edge (discharge vane edge 12b) positioned in a region of the outer peripheral edge of the front shroud and the peripheral edge of the back shroud (Figs 2-6), and 
with a passageway (flow through passage 5) between adjacent pumping vanes (Figs 1-2).

(ii) Zolotar does not disclose wherein: 
the first side face, at the leading edge of the pumping vane, is in a plane which is at an acute angle with respect to a plane of the inner main face of the back shroud located immediately adjacent to the first side face at the leading edge, and 
wherein the first side face, at the trailing edge, is in a plane which is at an obtuse angle with respect to the plane of the inner main face of the back shroud located immediately adjacent to the first side face at the trailing edge, nor
wherein the angle of the first side face relative to the plane of the inner main face of the back shroud located immediately adjacent the first side face progressively changes when moving from the leading edge to the trailing edge of the pumping vane.
(iii) Nurzynski is also in the field of impellers (impeller 60) and teaches an impeller comprising:
a back shroud (hub 84) having an inner main face from which extends a plurality of pumping vanes (blades 86), 
each of the pumping vanes having opposing first and second side faces (pressure and suction side faces of blades 86, respectively) connecting leading and trailing edges (leading edge 94 and trailing edge 96, respectively), wherein
the first side face, at the leading edge of the pumping vane, is in a plane which is at an acute angle with respect to a plane of the inner main face of the back shroud located immediately adjacent to the first side face at the leading edge (lean angle at leading edge of 15 to 30 degrees from a radial direction corresponds to an angle as defined in the claim of 75 to 60 degrees; Par 0059), and 
wherein the first side face, at the trailing edge, is in a plane which is at an obtuse angle with respect to the plane of the inner main face of the back shroud located immediately adjacent to the first side face at the trailing edge (lean angle at trailing edge of -20 to -30 degrees from a radial direction corresponds to an angle as defined in the claim of 110 to 120 degrees; Par 0059), 
wherein the angle of the first side face relative to the plane of the inner main face of the back shroud located immediately adjacent the first side face progressively changes when moving from the leading edge to the trailing edge of the pumping vane (Par 0059).
(iv) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the angle of the first side as disclosed by Zolotar with the above aforementioned angle of the first side as taught by Nurzynski for the purpose of reducing vane-to-vane loading along the length of each vane (Par 0059). 
	(k) Regarding claim 17: 
(i) The proposed combination teaches a slurry pump impeller according to claim 16. 
(ii) Zolotar further discloses wherein: 
each pumping vane includes a leading edge section terminating at the leading edge (section near suction vane edge 12a), 
the leading edge section tapering inwardly towards the leading edge (Figs 3-6), and 
a trailing edge section terminating at the trailing edge (section near discharge vane edge 12a), 
the trailing edge section tapering inwardly towards the trailing edge (due to peripheral curvature at trailing edge, Figs 3-6), 
each pumping vane including a main section between the leading edge section and trailing edge section (portion of constant width between leading and trailing edge sections as described above, Figs 3-6) which has a width or thickness which is constant from one side edge thereof to an opposed side edge thereof and along its length from the leading edge section to the trailing edge section (Figs 3-6 wherein the tip of vane 12, i.e. the portion attached to driven disk 13, is shown as a hashed profile and the root of the vane 12 shown as an un-hashed profile and in all figures those profiles overlap).
	(l) Regarding claim 18: 
(i) The proposed combination teaches a slurry pump impeller according to claim 16. 
(ii) The proposed combination further teaches wherein the first side face of each pumping vane at the trailing edge is in a plane having an obtuse angle in a range of greater than about 90 degrees to about 135 degrees (Nurzynski: lean angle at trailing edge of -20 to -30 degrees from a radial direction corresponds to a rake angle as defined in the claims of 110 to 120 degrees; Par 0059).
	(m) Regarding claim 19: 
(i) The proposed combination teaches a slurry pump impeller according to claim 16. 
(ii) Zolotar further discloses wherein: 
each pumping vane includes a leading edge section terminating at the leading edge (section near suction vane edge 12a), 
the leading edge section tapering inwardly towards the leading edge (Figs 3-6), and 
a trailing edge section terminating at the trailing edge (section near discharge vane edge 12a), 
the trailing edge section tapering inwardly towards the trailing edge (due to peripheral curvature at trailing edge, Figs 3-6), 
each pumping vane including a main section (portion of constant width between leading and trailing edge sections as described above, Figs 3-6) between the leading edge section and trailing edge section which has a width or thickness which is constant from one side edge thereof to an opposed side edge thereof and along its length from the leading edge section to the trailing edge section (Figs 3-6 wherein the tip of vane 12, i.e. the portion attached to driven disk 13, is shown as a hashed profile and the root of the vane 12 shown as an un-hashed profile and in all figures those profiles overlap).
	(n) Regarding claim 20: 
(i) The proposed combination teaches a slurry pump impeller according to claim 16. 
(ii) Zolotar further discloses wherein the pumping vanes are curved in a lengthwise direction between the leading edge and trailing edge (Figs 3-6).
	(o) Regarding claim 21: 
(i) The proposed combination teaches a slurry pump impeller according to claim 20. 
(ii) Zolotar further discloses wherein the pumping vanes are backwardly curved with respect to the direction of rotation of the impeller (Figs 3-6).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN A PRUITT whose telephone number is (571)272-8383. The examiner can normally be reached T-F 8:30am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN A PRUITT/Examiner, Art Unit 3745                                                                                                                                                                                                        
/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745